NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARC L. MANCINI,                                No. 19-73302

                Petitioner-Appellant,           Tax Ct. No. 16975-13

 v.
                                                MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Marc L. Mancini appeals from the Tax Court’s decision, following a bench

trial, upholding the Commissioner of Internal Revenue Service’s determination of

a deficiency for tax year 2010. We have jurisdiction under 26 U.S.C. § 7482(a)(1).

We review de novo. Hongsermeier v. Comm’r, 621 F.3d 890, 899 (9th Cir. 2010).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The Tax Court properly upheld the Commissioner’s deficiency

determination because Mancini’s gambling losses incurred from 2008 through

2010 did not qualify as deductible casualty losses. See I.R.C. § 165(c)(3) (limiting

casualty deductions to “losses of property not connected with a trade or business or

a transaction entered into for profit, if such losses arise from fire, storm, shipwreck,

or other casualty, or from theft”).

      The Tax Court properly concluded that the Commissioner’s acceptance of

Mancini’s amended tax returns for the 2008 and 2009 tax years did not preclude

the disallowance of Mancini’s claimed net operating loss carryover deductions for

the 2010 tax year. See Little v. Comm’r, 106 F.3d 1445, 1453 (9th Cir. 1997) (“It

is well settled that the Commissioner’s failure to challenge a taxpayer’s treatment

of an item in one taxable year is irrelevant in the determination of the proper

treatment of a similar item in a different taxable year.”); see also I.R.C. § 172 (net

operating loss deductions).

      AFFIRMED.




                                           2                                      19-73302